Case 1:20-cv-03858-FB-RER Document 25 Filed 01/15/21 Page 1 of 2 PageID #: 95




                                         Attorneys at Law
                      45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                             TEL: (212) 248-7431 FAX: (212) 901-2107
                               WWW.NYCEMPLOYMENTATTORNEY.COM
                                  A PROFESSIONAL LIMITED LIABILITY COMPANY


                                                                                January 15, 2021

Via ECF
Honorable Judge Ramon E. Reyes, Jr.
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East, Rm. N208
Brooklyn, New York 11201

              Re:    Michael Ramos and Brian Rivera v. Steve Belsito Sons, Inc. et al.
                     Case No. 1:20-cv-03858-FB-RER

Dear Judge Reyes:

       Our office represents the Plaintiffs, Michael Ramos and Brian Rivera, in the above-
referenced matter. We write, jointly with Defendants’ counsel, to submit revised dates for the
Proposed Case Management Plan Pursuant to Your Honor’s January 6, 2021 Order.

        Accordingly, the Parties propose the following changes to the paragraphs and respective
dates proposed in their initial filing of the Proposed Case Management Plan:

   5. (a) The Parties propose revising the deadline for Plaintiffs to make Rule 26(a)(2)
      disclosures with respect to expert witnesses from March 1, 2021 to April 15, 2021.
      (b) The Parties propose revising the deadline for Defendants to make Rule 26(a)(1)
      disclosures with respect to rebuttal expert witnesses from March 31, 2021 to May 17, 2021.
   6. Lastly, the Parties propose revising the deadline for the completion of all discovery,
      including depositions of experts, from April 29, 2021 to June 14, 2021.

       We thank Your Honor for his attention and consideration of this matter.


                                                           Respectfully submitted,

                                                           __/s/ Brittany Stevens______
                                                           Brittany A. Stevens, Esq.
                                                           Janelle J. Romero, Esq.
                                                           Attorneys for Plaintiff
                                                           45 Broadway, Suite 430

                                                     1
Case 1:20-cv-03858-FB-RER Document 25 Filed 01/15/21 Page 2 of 2 PageID #: 96




                                          New York, New York 10006
                                          T: (212) 248-7431
                                          F: (212) 901-2107
                                          bstevens@tpglaws.com
                                          jromero@tpglaws.com




                                      2
